VANCE, Justice,
dissenting.
Our code of professional conduct does not contain any specific requirements concerning accessibility to clients. If the respondent was inaccessible to any or many clients to such an extent that it could be said to constitute the neglect of legal matters entrusted to him, he could be disciplined for that. But the Board specifically found in this instance that he was not guilty of neglect of a legal matter.
I would not espouse a new rule on accessibility to clients and impose it ex post facto on this respondent.
LAMBERT, J., joins in this dissenting opinion.